                 Case 2:20-cv-00934-RSM Document 22 Filed 09/02/20 Page 1 of 2



                                                                   The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
   AMAZON.COM, INC., a Delaware corporation;
 9 and VALENTINO S.P.A., an Italian corporation,
                                                           No. 2:20-cv-00934RSM
10
                               Plaintiffs,                 ORDER GRANTING
11                                                         UNOPPOSED MOTION TO
            v.                                             EXTEND DEADLINES FOR
12                                                         DEFENDANTS TO RESPOND TO
   KAITLYN PAN GROUP, LLC f/k/a/ “JANE’S                   COMPLAINT
13
   INTERNATIONAL TRADING, LLC”, a New
14 York limited liability corporation; HAO PAN, an
   individual, and JOHN and/or JANE DOES 1-10,
15
                              Defendants.
16

17
            This matter having come on for consideration of Plaintiffs Amazon.com, Inc. and
18
     Valentino S.p.A.’s Unopposed Motion to Extend Deadlines for Defendants to Respond to
19
     Complaint (the “Motion”):
20
            The Motion is GRANTED. Defendants Kaitlyn Pan Group, LLC and Hao Pan shall have
21
     until October 8, 2020, to respond to Plaintiffs’ Complaint.
22
            Dated this 2nd day of September, 2020.
23

24

25

26                                                RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
27
     ORDER GRANTING UNOPPOSED MOTION
     TO EXTEND DEADLINES FOR DEFENDANTS TO                                    Davis Wright Tremaine LLP
     RESPOND TO COMPLAINT - 1                                                          L AW O FFICE S
                                                                                 920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
             Case 2:20-cv-00934-RSM Document 22 Filed 09/02/20 Page 2 of 2




 1 Presented by:

 2
   DAVIS WRIGHT TREMAINE LLP
 3 Attorneys for Plaintiffs

 4 By s/ Bonnie MacNaughton
   Bonnie MacNaughton, WSBA #36110
 5 Nathan Rouse, WSBA #46433
   920 Fifth Avenue, Suite 3300
 6
   Seattle, WA 98104-1604
 7 Tel: (206) 622-3150
   Fax: (206) 757-7700
 8 Email: bonniemacnaughton@dwt.com
           nathanrouse@dwt.com
 9
   ARENT FOX LLP
10
   Attorneys for Plaintiffs
11
   By s/ Michelle Mancino Marsh
12 Michelle Mancino Marsh (admitted
   pro hac vice)
13 1301 Avenue of the Americas, 42nd Floor
   New York, NY 10019
14
   Tel: (212) 484-3900
15 Email: michelle.marsh@arentfox.com

16 Anthony Lupo (admitted pro hac vice)
   Katie Heilman (admitted pro hac vice)
17 Laura Zell (admitted pro hac vice)

18 1717 K Street N.W.
   Washington, D.C. 20006
19 Tel: (202) 857-6000
   Email: anthony.lupo@arentfox.com
20         katie.heilman@arentfox.com
           laura.zell@arentfox.com
21

22

23

24

25

26

27
     ORDER GRANTING UNOPPOSED MOTION
     TO EXTEND DEADLINES FOR DEFENDANTS TO                     Davis Wright Tremaine LLP
     RESPOND TO COMPLAINT - 2                                           L AW O FFICE S
                                                                  920 Fifth Avenue, Suite 3300
                                                                    Seattle, WA 98104-1610
                                                             206.622.3150 main · 206.757.7700 fax
